Combating female genital mutilation in the EU (short presentation)
The next item is the report by Mrs Muscardini, on behalf of the Committee on Women's Rights and Gender Equality, on combating female genital mutilation in the EU.
rapporteur. - (IT) Mr President, ladies and gentlemen, I think it is particularly fitting that Commissioner Michel is taking part in our debate. As we know, he always pays great attention to human rights issues and tragedies in Africa. In fact, Mr Michel's presence gives me hope that the Commission may give serious consideration to an issue that today not only affects 28 African countries and various countries in the Middle East and neighbouring countries, but is now a particularly distressing problem within the European Union itself.
The mass immigration that has taken place in recent years has brought this tragedy to EU countries. Tens of thousands of girls and young women are at risk every day of suffering a terrible practice that injures them irreversibly from a physical point of view, but also does extremely serious psychological damage. That is why - although Parliament has already condemned this practice on several occasions in previous years and in fact gave funding through DAPHNE to 14 projects to combat female genital mutilation - that is why today we again find ourselves discussing this topic, because the phenomenon has unfortunately not become less prevalent, but remains on the increase.
We must have the courage to adopt a more appropriate serious method of prevention through cultural campaigns able to make immigrant women, but also the fathers of these girls, understand that following a tribal rite, which has nothing to do with religion, is no way to integrate or create a future for their daughters.
Consider a girl who attends a French, Italian or Belgian school and suddenly, after having socialised with her peers, finds herself snatched from normality and forced to suffer a tragedy that will mark her for life. This girl is not only physically mutilated, but it is impossible for her to resume a normal relationship with other people; she feels diminished, different, and in our society we do not want people who are different. We want people who, no matter what their religion, skin colour or geographical origin, can work together to build a better Europe, closer to its citizens.
For this reason, Mr President, Commissioner, we as Parliament - and I would like to thank all my colleagues from the committee who helped me draft this report - want the laws of all Member States to be harmonised so that female genital mutilation is classed as an offence. We do not want palliative proposals such as 'pricking'. We want women to be truly equal with men; we do not want initiation rites, but real integration instead. We want NGOs to be able to carry out their work, we want a prevention policy that involves immigrant women's associations, we want to punish anybody who seeks to mutilate girls and drag them into a perverse spiral of desperation and marginalisation.
The report covers many areas and I think Members have had the opportunity to examine and evaluate it. I believe everyone should join in this call for a purposeful Europe that combines the efforts of its three institutions to combat this horrible crime that violates human rights.
Mr President, both on my own and my colleague's behalf, I would like to thank Mrs Muscardini for her speech, as I believe that she has put her finger on what is both a tragedy and a scandal. I would really like to thank Mrs Muscardini for her excellent report on this major issue of the fight against female genital mutilation in the European Union.
The European Commission has very clearly denounced, both within the Union and in third countries, the unacceptable nature of traditional practices that seriously undermine the fundamental right of women and young girls to respect for their physical and mental integrity. We are obviously in full agreement with the report. We think that all the Member States of the European Union should take strong measures. I would say much stronger measures should be taken to put an end to these practices, both within the European Union and in third countries, because it is totally unacceptable and quite incredible that this can still go on within the European Union. We must also ensure, in the framework of all the political dialogues that we hold with third countries, that the latter fully understand our position. I would like to move away from the text for a moment to say that I can assure you that this issue is always on the agenda in all the political dialogues that we hold with developing countries.
Just recently, President Compaoré of Burkina Faso called me and said that they were just about to adopt a law to prohibit these practices, although this will be no easy matter. It should be pointed out that there are obviously some clans and some tribes that still carry on this practice, and it is quite a sensitive subject in the country, but he really had a desire to make progress and that, I believe, is important.
You will also be aware that the Commission regularly releases Community funding to support projects in Europe and third countries that aim to prevent and eradicate female genital mutilation and to give help to the victims and young girls at risk.
In Europe, our main instrument is the DAPHNE III programme, which supports European non-governmental organisations and local and regional public institutions and authorities in their fight against female genital mutilation. Since its launch in 1997, DAPHNE has cofinanced 14 projects specifically dedicated to this issue, providing a total amount of around EUR 2.4 million. The DAPHNE projects have enabled us to implement community training and support programmes, to carry out awareness campaigns, to analyse national legislation, to gather information and statistics, to develop tools and to establish best practices for use by the actors on the ground, and to recommend policy directions to European and national decision makers.
We are evidently determined to maintain our support for such actions and to continue to deal with the issue within the European Union, not only in the context of violence prevention and victim support, but also in the areas of immigration, asylum and criminal justice.
I am going to turn my attention away from the text again for just a moment. I have to tell you that I am somewhat shocked by a certain kind of cowardice on the part of our governments and some politicians who consider this to be part of culture and therefore untouchable. I am sorry: the minimum we should expect of people who come to Europe is that they comply with the rules in force. I believe that there can be no two-speed justice; there can be no concept of two speeds. This has no effect on the capacity of a European country to welcome incomers, rather the contrary. This is a debate that I myself have experienced in my own country in the past. I must say that I am shocked that some people, on the pretext of respecting the culture of migrants, basically refuse to penalise this type of thing. I think that if we want at least to sort out this issue within Europe, we must reach the stage where we penalise these practices. We need to have this political courage, and I do not think that it would hamper a country's ability to welcome incomers if we were to say: 'This is our constitution, these are our rules, these are our human values, and you must comply with them. If you do not comply with them, you will be acting outside the law and you will be punished.' That is the end of my aside, but I am glad I have said these things because I fully share your irritation regarding this issue.
In the framework of its external aid to third countries, the Commission is also applying three policies to combat female genital mutilation. First of all, as I told you, it is making the issue of the emancipation of women, their human rights and their health an integral part of any political and strategic dialogue it conducts with the partner governments.
Secondly, it is supporting actions that argue and lobby for improved national legislation as well as for the creation of national policies suitable for promoting and protecting women's rights and for banning all harmful practices.
Thirdly, it is supporting initiatives intended to strengthen the scope for action of political leaders, along with awareness campaigns aimed at all sectors of society. The multiannual Hague Programme, covering the various actions that will be carried out to develop the area of justice, freedom and security, comes to an end in 2010. We are going to present the new Stockholm programme 2010-2014 in a communication in Spring 2009. I can confirm to you that this programme will lay great emphasis on the aspect relating to the protection of fundamental rights and of victims, including the promotion and protection of children's and women's rights.
Although the Commission has not yet drawn up a specific strategy for combating female genital mutilation, we are determined to continue our support for actions aimed at preventing it, and we intend to carry on raising this issue within the framework of the Union's internal and external policies.
The presentation is closed.
The vote will take place on Tuesday, 24 March 2009.
Written Statements (Rule 142)
Each year in Europe, 180 000 migrant women suffer or are at risk from suffering genital mutilation. It is important to remember that these mutilations constitute a violation of human rights that has very serious physical and psychological consequences. These practices cannot be justified on the grounds of cultural or religious traditions. In order to put a stop to them, the Member States must enforce compliance with the prohibition laid down in their criminal law, and the practice of mutilation must be considered a criminal offence. At the same time, actual or potential victims must be given access to legal and medical assistance.
The EU must increase its support for those NGOs that are doing remarkable work on the ground in the areas of prevention and assistance. At national and European levels, targeted information and education campaigns would remove the taboos associated with these practices whilst informing families of the criminal consequences of such mutilations. It is therefore important for the EU to tackle this problem by defining joint preventive actions to prohibit the practice of mutilation in the EU and by referring to this prohibition in all cooperation agreements concluded with third countries. Genital mutilation is a social problem that concerns us all.